Citation Nr: 1032781	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  10-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back 
arthritis with degenerative disc disease at the L5-S1 level.

2.  Entitlement to a total disability rating based upon the 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney-at-Law


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1951 to August 1955 and in the United States Air Force 
from February 1957 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied entitlement to the benefits currently sought 
on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is primarily manifested 
by a long history of moderate low back pain with decreased 
motion.  Ankylosis of the thoracolumbar spine, or of the spine in 
its entirety, has not been shown and there is no evidence of 
incapacitating episodes as defined for VA purposes.  

2.   Throughout the present appeal, service connection has been 
in effect for a single disability evaluated as 40 percent 
disabling.  

3.  There is no credible evidence that the Veteran is unable to 
secure and follow a substantially gainful occupation by reason of 
his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back arthritis with degenerative disc disease at the L5-S1 level 
are not met at any time during the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5243 (2009).

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

In correspondence dated in February 2008, April 2008, and August 
2009, the RO provided notice to the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of information 
and evidence necessary to substantiate his claim for an increased 
rating for his low back disability.  These notice letters also 
described information and evidence that VA would seek to provide, 
and information and evidence that the Veteran was expected to 
provide in support of his claim.  The Court of Appeals for the 
Federal Circuit has determined that only "generic notice," and 
not "veteran-specific" notice is required under 38 U.S.C.A. 
§ 5103(a) in response to a "particular type of claim."  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
Adequate notice must no longer inform a claimant of the need to 
submit evidence concerning the effect of a service-connected 
disability on his or her "daily life" because only the average 
loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  Id.  

In all, the Board finds that adequate notice was provided in 
relation to this Veteran's claim.  A February 2008 notification 
letter informed the Veteran that he must show that his service-
connected disability had gotten worse to substantiate his claim 
for an increased rating.  The April 2008 notification letter also 
explained that a total disability rating may be established if the 
Veteran is unable to secure and follow a substantially gainful 
occupation because of his service-connected disability.  Finally, 
the August 2009 letter described the process by which disability 
evaluations are determined and provided examples of evidence that 
may substantiate such a claim.  This letter also informed the 
Veteran of (1) the criteria under which his disability may be 
rated, (2) the need to submit evidence demonstrating the impact 
his disability has on his employment, and (3) examples of the 
types of medical and lay evidence that are relevant to his claim 
for an increased rating.  Although the August 2009 notice was 
delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the evidence in 
the April 2010 statement of the case (SOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from participating 
effectively in the processing of his claim and the late notice did 
not affect the essential fairness of the decision.  Accordingly, 
the Board finds that VA has satisfied its duty to notify in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
as well as Vazquez-Flores v. Shinseki and related decisions.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, service 
treatment records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran was medically evaluated in conjunction with 
his claims and the Board finds that the examination report of 
record is sufficient for rating purposes as it includes objective 
evidence clearly reflecting the level of disability experienced 
by the Veteran, including subjective findings regarding the 
impact his disability has on occupational and daily activities, 
and adequately address the rating criteria.  The duty to assist 
has been fulfilled.

Disability Evaluation

The Veteran seeks a higher evaluation for his service-connected 
low back disability, currently evaluated as 40 percent disabling.  
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, in the present case, the symptoms 
of the Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

Service connection was initially established for low back pain 
with spondylolisthesis effective as of June 1977.  Subsequently, 
by rating decision issued in January 1995, the current 40 percent 
disabling rating was established.  At this time, the service-
connected disability was retitled to "degenerative changes with 
herniated disc disease and spondylolisthesis."  The most recent 
June 2008 rating decision again retitled the service-connected 
disability as low back arthritis with degenerative disc disease 
at the L5-S1 level, yet continued the existing 40 percent 
disability rating, now under DC 5243 pertaining to intervertebral 
disc syndrome (IVDS).  Thus, although the Veteran's disability 
has been named in various ways over the course of his claims 
history, the symptoms thereof have remained relatively consistent 
as involving low back pain with degenerative changes visible in 
diagnostic imaging.  See VA treatment record.  

Under the currently applicable General Rating Formula for 
Diseases and Injuries of the Spine, disability ratings are made 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  The disabilities rated under 
this formula include vertebral fracture or dislocation (DC 5235), 
sacroiliac injury and weakness (DC 5236), lumbosacral or cervical 
strain (DC 5237), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis (DC 
5240), spinal fusion (DC 5241), degenerative arthritis of the 
spine (DC 5242) (further referencing DC 5003), and intervertebral 
disc syndrome (DC 5243).  38 C.F.R. § 4.71a (2009).  Each of 
these spinal disabilities, with the exception of an alternate 
rating mechanism for IVDS discussed below, is rated using the 
same evaluative criteria.  

In pertinent part, the General Rating Formula for Diseases and 
Injuries of the Spine provides a 10 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a. 

A 20 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  Id. at Note 2.

Thus, under the General Rating Formula, the only available 
ratings in excess of the currently assigned 40 percent are 
applicable for unfavorable ankylosis of the entire thoracolumbar 
spine, or ankylosis of the spine in its entirety.  During the 
present appeal, the Veteran underwent VA examination of the spine 
in March 2008.  The Veteran demonstrated active and passive range 
of motion of the thoracolumbar spine with 80 degrees of forward 
flexion, in addition to full extension, bilateral lateral 
flexion, and bilateral rotation of 30 degrees each.  The Veteran 
exhibited a combined 230 degrees out of the normal 240 degrees of 
range of motion of the thoracolumbar spine.  VA examination, 
March 2008; General Rating Formula, Note 2.  

As there was extensive mobility of the joint found upon most 
recent examination, although that range of motion was limited in 
ten degrees of forward flexion, evaluation of ankylosis of any 
type, which is fixation or the absence of movement of a joint is 
precluded.  Dorland's Illustrated Medical Dictionary  94 (31st 
ed. 2007) (defining ankylosis).  There is no ankylosis of the 
entire thoracolumbar spine, or of the entire spine present in 
this case.  VA examination, March 2008.  Therefore, a rating in 
excess of 40 percent is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine.  Nonetheless, a 
higher rating for the Veteran's lumbar spine disability will now 
be considered on all other potential bases.  

When evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss  due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v.  Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In this case, each type of 
thoracolumbar motion included pain on examination beginning in 
the last five to ten degrees of the exemplified range, with pain 
shown after repetitive use.  VA examination, March 2008.  
However, there was no additional loss of motion on repetitive use 
of the joint.  The Veteran described using no assistive devices 
for spinal disability, although he had previously tried and 
rejected a back brace while he was working.  The examiner did not 
describe a history of fatigue or weakness, or of flare-ups of the 
spinal condition.  Pain and decreased motion, with stiffness and 
spasms were described as the primary symptoms.  The examiner 
recorded a description of daily moderate pain lasting a number of 
hours.  The Veteran was able to walk one-quarter mile.  Thus, 
although there was pain described after repetitive use on 
examination, in the absence of medical or credible lay evidence 
of additional loss of motion resulting from pain, weakness, 
excess fatigability, or incoordination, the Board finds no 
evidence of functional loss beyond the severity contemplated by 
the current 40 percent evaluation.  Any functional loss 
experienced by the Veteran is not shown to be consistent with the 
next higher rating criteria at 50 percent for unfavorable 
ankylosis of the entire thoracolumbar spine.  As such, additional 
rating under DeLuca is not warranted.     

The Board further notes that Diagnostic Code 5003 for 
degenerative arthritis provides that arthritis established by x-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific joint 
or joints involved.  In this case, that means that the Veteran's 
arthritis of the spine is rated under the General Rating Formula 
for Diseases and Injuries of the Spine which encompasses 
limitation of motion of the spine.  Thus, arthritis of the spine 
is rated collectively and is not entitled to a separate rating as 
this would result in impermissible evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding), ultimately 
overcompensating the Veteran for his loss of earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. § 4.14 
(2009).  

The Board has also considered the stipulation that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 1 
(2009).  Here, the Veteran described pain that radiates from the 
lower lumbar back down the bilateral posterior buttocks, thighs, 
and calves to his feet "all over." VA examination, March 2008.  
However, detailed motor, sensory, and reflex examinations were 
normal, showing active movement against full resistance, normal 
sensation, and fully normal reflexes.  Thus, there is no evidence 
of objectively identified neurologic abnormality in this case.  
Id.  

In addition, intervertebral disc syndrome may be rated either 
under the previously described rating criteria found in the 
General Formula, or on the total duration of incapacitating 
episodes found under the Formula for Rating Intervertebral Disc 
Syndrome on Incapacitating Episodes in 38 C.F.R. § 4.71a.  
Whichever method results in the higher evaluation is to be 
applied.  Notably, the term "incapacitating episode" is defined 
for VA purposes as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2009).  
Here, there is no evidence of record that the Veteran has been 
prescribed bed rest by a physician during the instant appellate 
period, and upon most recent examination the examiner noted zero 
incapacitating episodes during the past 12 month period.  VA 
examination, March 2008.  In the absence of incapacitating 
episodes, this alternate rating mechanism for IVDS is 
inapplicable.  

Finally, the potential application of various provisions of Title 
38 of the Code of Federal Regulations have been considered, 
whether or not they were raised by the appellant, as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions regarding 
extraschedular ratings.  However, the Board finds that the 
evidence of record does not present "an exceptional or unusual 
disability picture so as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2009); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) 
(referral for extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and disability 
picture exhibits other related factors showing unusual or 
exceptional disability picture).  As this Veteran's level of 
disability is explicitly contemplated by the General Rating 
Formula for Diseases and Injuries of the Spine, further 
consideration of an extraschedular rating is not warranted.  

Total Disability Evaluation Based on Individual Unemployability

A TDIU rating requires the presence of impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In 
reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The governing regulations provide that, to qualify for a TDIU, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or more, 
and there shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.

If a veteran's disabilities fail to meet the required disability 
percentages under § 4.16(a), but the evidence shows that he is 
unable to secure employment by reason of his service-connected 
disabilities, VA is required to submit his claim to the Director 
of Compensation and Pension Service (C&P) for extraschedular 
consideration.  38 C.F.R. § 4.16(b).

In this case, service connection is currently in effect for a 
single disability evaluated as 40 percent disabling.  Therefore, 
the Veteran's service-connected disability does not meet the 
percentage requirements for establishing TDIU under 38 C.F.R. 
§ 4.16(a).  

Nonetheless, the Board has considered whether the Veteran's case 
should be referred for extraschedular TDIU consideration under 38 
C.F.R. § 4.16(b).  To warrant such a referral, the evidence must 
show that this Veteran is unemployable by reason of his service-
connected low back disability alone.  The Board does not find 
that such is the case here.  Instead, the evidence from the most 
recent medical examination shows that the Veteran was employed by 
a discount warehouse, but retired in 1999 as eligible by age or 
duration of work.  Furthermore, the Board notes that in April 
2008, the Veteran was sent specific notice including a VA Form 
21-8940 with instructions to identify prior employment for the 
last five years that he worked, time lost due to illness, and 
other pertinent factors.  There is no evidence that the Veteran 
responded to this request.  The Board therefore bases this 
determination on the evidence of record, and reminds the Veteran 
that the "duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, overall, the evidence of record simply does not show that 
the Veteran is precluded from gainful employment due to his 
service-connected low back disability.  Instead, the evidence 
demonstrates that the Veteran retired from most recent employment 
based upon his qualifying age or duration of work, rather than as 
a result of effects from his low back disability.  Furthermore, 
while recent medical examination found that the Veteran's low 
back disability has a "severe" effect on chores and sports, and 
a moderate effect on exercise, the effect in all other areas was 
found to be mild or none.  The disability's impact on 
occupational activities was found to be decreased mobility, 
problems with lifting and carrying, lack of stamina and pain, but 
the resulting work problem was only assignment of different 
duties and increased absenteeism, not an inability to work 
altogether.  On this basis, the Board finds that the evidence 
does not show that the Veteran is unemployable due to his 
service-connected low back disability, and referral for 
consideration of an extraschedular TDIU is not warranted.  38 
C.F.R. § 4.16(b).    

In sum, the Board finds no basis upon which a rating in excess of 
40 percent is warranted for the Veteran's service-connected low 
back disability, to include a total disability rating based on 
the unemployability of the individual due to this sole service-
connected disability.  The Board has considered the applicability 
of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 4.3.  
However, the preponderance of the evidence is against the 
Veteran's claims of entitlement to an increased rating.  As such, 
that doctrine is not applicable in the instant appeal and his 
claims must be denied.  


ORDER

A rating in excess of 40 percent for low back arthritis with 
degenerative disc disease at the L5-S1 level is denied.

A total disability rating based upon the unemployability of the 
individual is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


